Citation Nr: 1313919	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-47 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an effective date earlier than September 18, 2000 for a 50 percent rating for tinea pedis.

2.  Entitlement to an effective date earlier than September 18, 2000 for a total rating based on unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active duty for training from August to December 1964 and served on active duty from June 1968 to December 1969.   

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2009 rating decision of the VA Regional Office in Jackson, Mississippi that granted a rating of 50 percent for tinea pedis and a total rating based on unemployability pursuant to a November 2008 Board decision.  The RO assigned an effective date of September 18, 2000.  The Veteran appeals for an earlier effective date as to both matters.  


FINDINGS OF FACT

1.  A Board decision of September 18, 2000 granted a 30 percent schedular rating for tinea pedis.  TDIU was not in issue nor was it discussed.  Ultimately the 30 percent rating was effective July 30, 1998.  Decisions assigning this date for the schedular rating were not appealed and are final.

2.  On September 18, 2000, the Board received additional evidence including an April 12, 2000 VA record and an April 13, 2000 private medical record.  This information was received at the RO in April 2000.  Information was also received that appellant stopped work in April 2000, but was paid into May 2000, when he took disability retirement.  

3.  By decision of the Board of November 2008, an extraschedular rating of 50 percent was granted for the Veteran's tinea pedis.  This rating meant the Veteran met the schedular criteria for a TDIU.  The Board granted the TDIU as evidence should the Veteran was unemployable due to service connected disabilities.

4.  Evidence beginning on April 12, 2000 establishes that an extra schedular 50 percent rating was warranted for the Veteran's tinea pedis, and that he was essentially precluded from gainful employment as of that date due to service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 12, 2000, but no earlier, for the award of a 50 percent rating for tinea pedis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2.  The criteria for an effective date of April 12, 2000, but no earlier, for the award of a total rating based on unemployability due to service-connected disability have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Here, the appellant was sent letters over the course of the appeal that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification pertaining to effective date for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA clinical records are of record for the relevant period and have been reviewed.  The appellant's statements have been carefully considered.  The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet.App. 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits.

Pertinent Law and Regulations

Absent a finding of clear and unmistakable error, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2012. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2012). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. 38 C.F.R. §§ 3.40(a)(1), 4.15 (2012).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet.App. 326. 331-32 (1991). 

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Advancing age or any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is unemployable. 38 C.F.R. § 4.16(a) (2012).

Where the percentage requirements are met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2012).

Factual Background.

A letter from VA podiatry surgical services dated on April 12, 2000 was received at the Board on September 18, 2000 stating that the Veteran suffered from a chronic recurring fungal infection involving all digits with ulcers and secondary bacterial infection.  The examiner related that he would not recover from the condition, that it seriously limited his ambulating and standing until the episode passed, and that the it was aggravated by closed-in shoes and certain climatic conditions.  It was noted that the Veteran had other systemic conditions that would hamper working ability.  The assessments were tinea pedis, pain, and skin infection.  

Also received at the Board on September 18, 2000 was a Fitness for Duty Evaluation dated on April 13, 2000, from T. D. Estes, a contract physician for the United States Post Office.  The reason for the evaluation was noted to be the fact that the Veteran had a frequent and recurring foot condition that caused the Veteran to be unable to wear shoes and required topical medication for them to heal.  It was reported that because of his inability to wear shoes, he was unable to be at work and that this led to a lot of absenteeism.  It was noted that he was currently employed as a custodial worker at the Post Office.  The physician determined that the Veteran was not fit for duty because of the chronic recurrent fungal infection of his feet.  Both these records were received by the VA in April 2000.

Pursuant to a September 18, 2000 Board decision and a rating action dated in October 2000 increased the disability rating for tinea pedis to 30 percent, effective from September 29, 1998.  As of that date, the Veteran was also in receipt of a 10 percent rating for right ankle sprain, 10 percent evaluation for right chondromalacia patella, a 10 percent rating for hemorrhoids and zero percent for pseudofolliculitis barbae.  A combined disability rating of 50 percent was in effect for service-connected disorders.  The effective date was subsequently moved to July 30, 1998.

Received on November 2, 2000 was a letter dated in September 2000 from the Office of Personnel Management advising the Veteran that his application for disability retirement had been approved.  It was also noted that according to information received from his agency, he had not been separated from government service.  In a letter to his Congressman dated November 3, 2000, the Veteran indicated that he had been granted total disability retirement by the United States Post Office for bilateral foot fungus.  He also related that he had been informed that he might meet the criteria for individual unemployability.  He noted that because of the percentage of VA disability that had been awarded, he did not meet the criteria for unemployability under 38 C.F.R. § 4.16a. 

Subsequently received were VA outpatient clinical records dating from 1998 showing that the Veteran received treatment for multiple complaints and disorders, including recurring tinea pedis.  Clinic notes dating from September 20, 1999 reflect that he was seen at least twice monthly and was referred to podiatry for continuing and chronic symptoms that included interdigital blisters affecting both feet, fungal and bacterial infection and pain diagnosed as chronic tinea pedis.  

Social Security Administration records dated in August 2002 determined that the Veteran had been disabled since April 2000 with a primary diagnosis of ulcerative colitis, and secondary diagnoses of osteoarthrosis and allied disorders.  The decision also outlined evidence pertaining to the feet as noted above, and indicated that the appellant's severe impairments also included arthritis of the back and knee, hip pain, peptic ulcer disease and fungal disease in the feet.  

Other evidence shows that the Veteran apparently stopped working in April 2000, but apparently was paid into May 2000, presumably while paper work was being completed and he was paid for use of leave.

By decision dated in November 2008, the Board granted an extraschedular rating of 50 percent for tinea pedis and a total rating based on unemployability.  By rating action dated in January 2009, the RO assigned an effective date of September 18, 2000 for both matters.  


Legal Analysis

1.  Earlier effective date for 50 percent rating for tinea pedis.

On carefully reviewing the relevant evidence, the Board finds, as the RO did, that the clinical reports from the VA podiatrist and Fitness for Duty Evaluation received on September 18, 2000 constituted an informal claim for an increased rating for tinea pedis and a total rating based on unemployability.  As he was determined to not be fit for duty due to tinea pedis, the claim for an increased rating for the service-connected disability included a claim of entitlement to TDIU. See Rice v. Shinseki, 22 Vet.App. 447 (2009).  VA regulations allow for the assignment of an higher rating for up to one year prior to a claim for increase when it is factually ascertainable that an increase in disability has occurred. 38 C.F.R. §§ 3.157, 3.400(o)(2) (2012).  As such, the Board is required to review the evidence for an increased rating for up to one year prior to September 18, 2000 for an earlier effective date.  

The record reflects that in its November 2008 decision, the Board found that Veteran's tinea pedis caused him to be unable to wear closed shoes and markedly interfered with employment.  As such, it was determined that a 50 percent rating for tinea pedis was warranted on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).  The Board observes, however, that a longitudinal review of the evidence preceding the claim received in September 2000 reflects that there was evidence that the extraschedular rating was warranted from April 12, 2000, the date of the VA note describing the chronic outbreak of the foot disorder and the fact that he would not recover.  This is essentially confirmed by the evaluation done for the Post Office and dated the next day.  These documents were received at the RO in April 2000, but were received at the Board the date of the Board September 2000 decision.  Thus, it is timely received within the one year period of the informal claim and shows an increase in pathology.

The Board and rating decisions that ultimately assigned a July 1998 rating action for the schedular 30 percent rating are final.  As noted above an extraschedular rating is not warranted prior to April 12, 2000.  For instance records dated in September 1999 show treatment for blisters that had broken, but were treated with cream.  These records do not suggest that an extraschedular rating was warranted at that time.  Similar symptoms and treatment had been ongoing over that prior appeal period.  As of April 2000, it was noted that he was not able to wear closed shoes, and that the condition was likely to continue.  Thus, a date of April 12, 2000, for the extraschedular rating 50 percent rating, but no earlier, is warranted.

The Board is aware of the appellant's contention that he has undertaken continuous prosecution of this claim since 1998.  Part of an earlier effective date assignment concerns when entitlement arose.  As noted above, there is no showing of entitlement to a 50 percent rating on an extraschedular basis prior to April 12, 2000.

2.  Earlier effective date for TDIU.

With the grant of an earlier effective date for tinea pedis, the Veteran is shown to have been in receipt of a combined disability evaluation of 70 percent as of April 12, 2000.  As such, the Veteran still met the minimum rating requirements of § 4.16(a) for a total rating based on unemployability due to service-connected  disability that requires as of that date.  The Board concludes that an effective date of April 12, 2000, but no earlier, for the grant of a TDIU is warranted.

Evidence of record reveals that the Veteran worked for the Post Office until April 2000.  He apparently ceased employment that month and was paid into May, apparently either while paper work was completed or accrued leave was used.  In any event, there is no evidence that he was unemployed or unemployable prior to April 12, 2000.  While he missed days from work prior to that, and no doubt had foot problems in prior years, he maintained employment.  As such, entitlement to a total rating based on individual unemployability is not indicated prior to that date.



ORDER

An effective date of April 12, 2000, but no earlier, for a 50 percent rating for tinea pedis is granted subject to controlling regulations governing the payment of monetary awards.

An effective date of April 12, 2000, but no earlier, for the grant of a total rating based on unemployability due to service-connected disability is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


